ALLOWABLE SUBJECT MATTER
Claims 1, 2, and 4-20 are allowed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2019 and 05 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings received on 24 September 2019 are acceptable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Colene Blank, Reg. No. 41,056, on 10 March 2022.  These amendments are to the preliminary amendment claims as filed on 24 September 2019.
Cancel claim 3.
Claim 14, line 2, after “wherein the amount of polylactic acid in the release layer is up to” add –- but not including --.


REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a polymer mixture of polylactic acid and an ethylene-containing copolymer which includes a polar comonomer used as a release layer in combination with a backing.
The closest prior art is either Suwa (U.S. Pub. 2011/0287206) and Ou-Yang (U.S. Pat. 6,465,091).  Suwa describes a polylactic acid-containing resin composition used as a release layer on a release film and is used in conjunction with a backing layer.  Suwa does suggest a polymer blend of the polylactic acid and a silicone polymer. However, Suwa does not teach or suggest including an ethylene copolymer in the polylactic acid polymer blend.  Ou-Yang describes a release film comprising a release layer composition of an ethylene copolymer – preferably a terpolymer of ethylene, vinyl acetate, and carbon monoxide.  However, Ou-Yang does not teach or suggest including polylactic acid as an additional polymer component of the release composition.  
Schuhman (U.S. Pub. 2012/0213959) describes a release film comprising a backing layer formed of a blend of polylactic acid and ethylene vinyl alcohol, but uses a silicone polymer as the release layer.  Thus the polymer blend of polylactic acid and ethylene copolymer does not serve as the release layer.
While Tokushige (U.S. Pat. 5,726,220) describes a blend of polylactic acid and ethylene vinyl acetate copolymer used as a mold release material, this is not used in combination with a backing film.

While Flexman (U.S. Pub. 2005/0131120) describes a composition of polylactic acid with an ethylene copolymer including comonomers which may be carbon monoxide, butyl acrylate, and glycidyl methacrylate used in combination, the composition is used to form a molded article and is not used as a release layer on a backing film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 2, and 4-20 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott R. Walshon/           Primary Examiner, Art Unit 1759